IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHANTIN RICHE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5639

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 2, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Chantin Riche, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied. This disposition is without

prejudice to petitioner refiling a date-stamped copy of his motion for postconviction

relief in the lower tribunal, along with a motion to accept it as timely. Cf. Clark v.

State, 954 So. 2d 685 (Fla. 1st DCA 2007).

WETHERELL, RAY, and OSTERHAUS, JJ., CONCUR.